Title: To George Washington from the Massachusetts Council, 31 August 1779
From: Massachusetts Council
To: Washington, George


        
          Sir
          Council Chamber, August 31st 1779
        
        The inclosed Packet for Congress contains Dispatches from Pensecola to Ld George Germain and was found on Board a Prize taken by an Armed Vessel from the Port of Salem, which hath been bro’t into that Port. They are not of great Moment, but such as Congress perhaps may wish to see. The Council request your Care to forward them on to Congress We congratulate You on the late brilliant Successes of Detachments from the main Army. In the Name and Behalf of Council I am with Esteem Your most Obedient, humble Servant
        
          J. Powell. President.
        
      